         Case MDL No. 2997 Document 44-1 Filed 03/23/21 Page 1 of 1




                                BEFORE THE
                      UNITED STATES JUDICIAL PANEL ON
                         MULTIDISTRICT LITIGATION

IN RE:                                       MDL No. 2997

BABY FOOD MARKETING, SALES
PRACTICES AND PRODUCTION
LIABILITY LITIGATION


                        SHORT CAPTIONS – SERVED CASES

     Chase, et al. v. Campbell Soup Co., et al., 1:21-cv-04650-NLH-KMW (D.N.J.)
     Smid v. Campbell Soup Co., et al., 1:21-cv-02417-NLH-KMW (D.N.J.)
